 Case 2:19-cr-00175-SJF-SIL Document 14 Filed 07/29/19 Page 1 of 1 PagelD #: 55

                         LAW OFFICE OF JOHN F. CARMAN
                                          Attorneys at Law
       OfOOUNSEI-                       666 Old Country Road                  ASSQC;IA'TE AIJPBNU
SUSAN SCARINO CARMAN, ESQ.                   Suite 501                          SARA M. PERVEZ
MATIHEW W. BRISSENDEN. ESQ.         Garden City, New York 11530
                                           (516) 683-3600                         PABAIFDAJ
                                              Facsimile                         AMNAM. SAC;C:O   FIL E D
                                                                                           IN CLERK'S OFFICE
                                           (516) 683-8410                            U.S. DISTRICT COURT E.D.N.Y.

                                          Order              J                       *        AUG C1 2019
                                                                                                              *
                                          The applicatio11 is_ granted.
     July 29, 2019                                             denied.             LONG ISLAND OFFICE
                                                            _ referred to the Magistrate Judge.
     VIAECF
     Honorable Sandra Feuerstein
     United States District Court                                  fl
     Eastern District of New York                                  s/ Sandra J. Feuerstein
     100 Federal Plaza                                                    V
     Central Islip, New York 11722

                              Re:   USA v. Brian Ofsie
                                    Docket No. 19-cr-00115

     Dear Judge Feuerstein:

             I represent Brian Ofsie in connection with the above-referenced matter and submit
     this letter in support of our request that Mr. Ofsie's release conditions be modified to
     include a condition that he receive mental health treatment, as recommended by Pre-Trial
     Services.

             AUSA Whitman Knapp is aware that we are making this request and offered the
     consent of his office.

             Thank you for your consideration.

     Very truly yours,

    ls/John F, Carman
     JOHN F. CARMAN
     (JC 7149)

    JFC/as
